DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This is in response to the applicant response filed on 05/26/2021. In the applicant’s response, claim 1, 3, 5-7, 9, 11-13, 15, and 17-18 were amended; claims 2, 4, 8, 10, 14, and 16 were cancelled. Accordingly, claims 1, 3, 5-7, 9, 11-13, 15, and 17-18 are pending and being examined. Claims 1, 7, and 13 are independent form.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3, 5-7, 9, 11-13, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al (US Pub 2020/0034958, hereinafter US 2019/0073641, hereinafter “Utke”) and further in view of Shimano et al (US 2002/0001398, hereinafter “Shimano”).

Regarding claim 1, Campbell discloses a computer-implemented method for 2performing image processing (the method for damage detection in images; see fig.1), the method comprising: 
capturing 3by a computing device, a video stream of a target 4object, 5wherein the video stream includes a 6plurality of images (obtaining a sequence of images from a vehicle; see step 1 of fig.1 and para.63 lines 1-9; see also the top raw of fig.3); 
7extracting a set of feature vectors corresponding to the plurality of images (extracting features from the images for identifying damage areas in image, such as HOG features, SURF feature; see para.68, para.45; see para.45; see also step 4—step 6 of fig.1); 
8providing, by the computing device, the plurality of images to a set of 9models for extracting a set of feature vectors corresponding to the plurality of 10images (image-by-image (see fig.3), based on the detected features, “Deep learning” (computer vision classifiers, e.g., trained neural network shown fig.7) may determine whether there are areas of damage within each image; see para.68; see step 7 of fig.1, para.46), which comprises: 18applying a target detection and segmentation model to the plurality 19of images to extract a set of semantic feature attributes which include a number of bounding boxes (using the machine learning algorithm and the features extracted from each image to detect local damage areas within each image; see, e.g., rectangles “front bumper” and “front door” in fig,6; see para.68); 
(image-by-image (see fig.3), based on the detected features, “Deep learning” (computer  vision classifiers, e.g., trained neural network shown fig.7) may determine whether there are areas of damage within each image; see para.68; see step 7 of fig.1, para.46); and 
25determining, based on the trained damage assessment image 26judgment model and the set of feature vectors, whether a respective image in 27the plurality of images corresponds to a damage assessment image (the machine learning algorithms may identify the location of the damage within the classified object in the corresponding image; see step 8 of fig.1; see para.67-68 and fig,6; see also para.46).

Campbell does not explicitly disclose: wherein the features extracted from each image  comprises: 11applying a categorization model to the plurality of images to 12extract a set of basic feature attributes which include one or more of: 13whether the plurality of images is blurred, whether light is sufficient, and 14whether a photographing distance is appropriate; and 15applying an optical flow model to the plurality of images to 16construct optical flow information between a sequence of consecutive 17images; as recited in the claim.

However, in the same field of endeavor, Utke teaches: a) applying a categorization model to the plurality of images to determine 14whether the plurality of images is blurred (the mobile estimate application 153 may… detect whether the captured videos include images of a vehicle have acceptable quality lighting, and the mobile estimate application 153 may analyze frames of the video to provide feedback to the user on how to capture and/or recapture the walk-around video; see 153 of fig.1C and para.39); and b) applying a target detection and segmentation model to the plurality 19of images to extract a number of bounding boxes (the damage model 116B may indicate which portions of an image contain damage; see 116B of fig.1B and para.53). It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Utke into the teachings of Campbell by including a quality assurance module for captured videos/images taught by Utke, in order to analyze images and videos of damaged vehicles to determined damaged portions vehicles and whether to repair or replace the damaged portions (Utke: see para.2; Campbell: abstract).

Neither Campbell nor Utke discloses: applying an optical flow model to the plurality of images to 16construct optical flow information between a sequence of consecutive 17images as recited in the claim. However, in the same field of endeavor, Shimano teaches: applying an optical flow model to the plurality of images to 16construct optical flow information between a sequence of consecutive 17images (using an optical flow method for connecting the specific area between two consecutive 17images captured from a vehicle; para.243--244). It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Shimano into the teachings of the combination of Campbell and Utke by using an optical flow method to connect the specific area between two Shimano, in order to provide an advanced safety vehicle to prevent accident and damages (Shimano: see para.5)

Regarding claim 3, 9, 15, the combination of Campbell, Utke, and Shimano discloses, wherein the set of basic feature attributes of the plurality of images comprise whether the plurality of images include at least a damage area of the target object (Campbell: e.g., see para.67), and whether a photographing angle is skewed (Utke: se fig.5 and para.74).

Regarding claim 5, 11, 17, the combination of Campbell, Utke, and Shimano discloses t, wherein the trained damage assessment image judgment model is obtained by: obtaining a plurality of video streams corresponding to a plurality of training-sample target objects (Campbell: see “train-data/batch” 64 of fig.7); for each video stream associated with each training-sample target object Campbell: (see (1) of fig.7 and para.73): obtaining a plurality of samples in chronological order from the video stream (Campbell: see (2) of fig.7 and para.74); extracting a set of feature vectors (Campbell: see (3)—(5) of fig.7, and para.65—para.77; see also para.68) and a set of tag values from the plurality of samples (Campbell: “training classes”, “label” in “batch data”, see 64 of fig.7 and para.78); providing the set of feature vectors to a damage assessment image judgment model Campbell: (the CNN shown in fig.7; see para.73—para.79); and training the damage assessment image judgment model, based on the set of feature vectors and the set of tag values, to minimize a prediction damage function (Campbell: 

Regarding claim 6, 12, 18, the combination of Campbell, Utke, and Shimano discloses, wherein the damage assessment judgement model comprises a Long Short Term Memory (LSTM) neural network, a recursive neural network (RNN), or a Gated Recurrent Unit (GRU) neural network (Campbell: the CNN; see fig.7).

Regarding claim 7, 13, each of them is an inherent variation of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Response to Arguments
6.	Applicant's arguments with respect to claims 1, 7, and 13 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376.  The examiner can normally be reached on 8:30am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        6/11/2021